DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 13, 15-17 and 20-21 and 23-32 are objected to because of the following informalities:  

wherein a continuous sheet of elastic material constitutes at least a part of said actuator section, at least a part of said support section and at least a part of said spring section;
said actuator section comprising a vibration assembly comprising at least one vibration body and a moved-body interaction portion;
[[said vibration body]] said at least one vibration body comprising an electromechanical volume attached to a part of said continuous sheet of elastic material, wherein [[said vibration body]] said at least one vibration body being arranged for causing bending vibrations, in a vibration direction transverse to the plane of said continuous sheet of elastic material, when alternating voltages are applied to said electromechanical volume;
said support section being attached between said actuator section and said spring section;
said support section is connected with at least one fixation point via said spring section;
wherein said spring section is elastic, with a spring constant, regarding displacements, in said vibration direction, of [[said fixation point]] said at least one fixation point relative to a connection point between said spring section and said support section, thereby enabling provision of a normal force in said vibration direction on said moved-body interaction portion upon displacement of [[said fixation point]] said at least one fixation point in said vibration direction.
15. The electromechanical stator according to claim 13, wherein said support section is [[adapted for]] configured for at least partially prohibiting rotational movements of said actuator section to propagate to said spring section.
[[said fixation point]] said at least one fixation point.
17. The electromechanical stator according to claim 13, wherein said continuous sheet of elastic material of said spring section has a pattern of cuts, providing at least one limited path between connection points to said support section and [[said fixation point]] said at least one fixation point.
20. The electromechanical stator according to claim 13, wherein said vibration assembly comprises two said vibration bodies[[,]] interconnected by said moved-body interaction portion.
21. An electromechanical motor comprising:
an electromechanical stator according to claim 13;
a body to be moved; and
a voltage supply arranged to supply alternating voltages to said electromechanical volume of [[said vibration body]] said at least one vibration body.
23. A method for operating an electromechanical motor, said electromechanical motor comprising an electromechanical stator having an actuator section, a support section and a spring section, wherein a continuous sheet of elastic material constitutes at least a part of said actuator section, at least a part of said support section and at least a part of said spring section, said actuator section comprising a vibration assembly comprising at least one vibration body and a moved-body interaction portion, [[said vibration body]] said at least one vibration body comprising an electromechanical volume attached to a part of said continuous sheet of elastic material, said support section being attached between said actuator section and said spring section, wherein said support section is connected with at least one fixation point via said spring section, wherein said spring section is elastic, with a spring constant, said method comprising [[the steps of]]:
- providing a normal force in a vibration direction, transverse to the plane of said continuous sheet of elastic material, on said moved-body interaction portion by displacing [[said fixation point]] said at least one fixation point in said vibration direction relative to a connection point between said spring section and said support section; and 
- applying alternating voltages to said electromechanical volume, causing [[said vibration body]] said at least one vibration body to perform bending vibrations in said vibration direction.
24. The method according to claim 23, comprising the further step of: - tuning said applied alternating voltages an operation frequency (the phrase/sentence appears incomplete for unclear relationship between alternating voltages and frequency) above a lowest natural resonance frequency of [[the entire electromechanical stator]] the electromechanical stator.
25. The electromechanical stator according to claim 14, wherein said support section is [[adapted for]] configured for at least partially prohibiting rotational movements of said actuator section to propagate to said spring section.
26. The electromechanical stator according to claim 14, wherein said support section and said spring section together constitutes a low-pass filter of vibrations between said actuator section and [[said fixation point]] said at least one fixation point.
27. The electromechanical stator according to claim 15, wherein said support section and said spring section together constitutes a low-pass filter of vibrations between said actuator section and [[said fixation point]] said at least one fixation point.
28. The electromechanical stator according to claim 25, wherein said support section and said spring section together constitutes a low-pass filter of vibrations between said actuator section and [[said fixation point]] said at least one fixation point.
29. The electromechanical stator according to claim 14, wherein said continuous sheet of elastic material of said spring section has a pattern of cuts, providing at least one limited path between connection points to said support section and [[said fixation point]] said at least one fixation point.
30. The electromechanical stator according to claim 15, wherein said continuous sheet of elastic material of said spring section has a pattern of cuts, providing at least one limited path between connection points to said support section and [[said fixation point]] said at least one fixation point.
31. The electromechanical stator according to claim 16, wherein said continuous sheet of elastic material of said spring section has a pattern of cuts, providing at least one limited path between connection points to said support section and [[said fixation point]] said at least one fixation point.
32. The electromechanical stator according to claim 25, wherein said continuous sheet of elastic material of said spring section has a pattern of cuts, providing at least one limited path between connection points to said support section and [[said fixation point]] said at least one fixation point.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (JP H09 47045 A).	
	Regarding independent claim 13, Takano (e.g. see figures 1-5 and §0012 - §0041) discloses an electromechanical stator (USM) comprising an actuator section (11a), a support section (11b, 11c) and a spring section (11d, 11e, 11g, 11f); wherein a continuous sheet of elastic material (11) constitutes at least a part of said actuator section (11a), at least a part of said support section (11b, 11c) and at least a part of said spring section (11d, 11e, 11g, 11f); said actuator section (11a) comprising a vibration assembly comprising at least one vibration body (12, 14, 54) and a moved-body interaction portion (13); said vibration body (12) comprising an electromechanical volume (piezoelectric material body 12) attached to a part of said continuous sheet of elastic material (11), wherein said vibration body (12, 14, 54) being arranged for causing bending vibrations, in a vibration direction (vertical) transverse to the plane of said continuous sheet of elastic material (11), when alternating voltages (sin ωt and cos ωt voltages to electrodes) are applied to said electromechanical volume (piezoelectric material body 12); said support section (11b, 11c) being attached between said actuator section (11a) and said spring section (11d, 11e, 11g, 11f); said support section (11b, 11c) is connected with at least one fixation point (11h, 11i at protrusions 25a of a lower case 25) via said spring section (11d, 11e, 11g, 11f); wherein said spring section (11d, 11e, 11g, 11f) is elastic, with a spring constant, regarding displacements, in said vibration direction, of said fixation point (11h, 11i at protrusions 25a of a lower case 25) relative to a connection point between said spring section (11d, 11e, 11g, 11f) and said support section (11b, 11c), thereby enabling provision of a normal force in said vibration direction on said moved-body interaction portion (13) upon displacement of said fixation point (11h, 11i at protrusions 25a of a lower case 25) in said vibration direction.
	Regarding claim 14, Takano (e.g. see figures 1-5 and §0012 - §0041) discloses said continuous sheet of elastic material (11) of at least said spring section (11d, 11e, 11g, 11f) being, in a state free from elastic deformation, flat.
	Regarding claims 15 and 25, Takano (e.g. see figures 1-5 and §0012 - §0041) discloses said support section (11b, 11c) is adapted for at least partially prohibiting rotational movements of said actuator section (11a) to propagate to said spring section (11d, 11e, 11g, 11f).
	Regarding claim 21, Takano (e.g. see figures 1-5 and §0012 - §0041) discloses
a body (14, 54) to be moved; and a voltage supply (voltage supply to provide sin ωt and cos ωt voltages to surface electrodes 12b, 12c) arranged to supply alternating voltages (sin ωt and cos ωt voltages at electrodes 12b, 12c) to said electromechanical volume (piezoelectric material body 12) of said vibration body (12, 14, 54).
	Regarding independent claim 23, Takano (e.g. see figures 1-5 and §0012 - §0041) discloses an apparatus at its normal operation performs a method for operating an electromechanical motor, said electromechanical motor comprising an electromechanical stator having an actuator section (11a), a support section (11b, 11c) and a spring section (11d, 11e, 11g, 11f), wherein a continuous sheet of elastic material (11) constitutes at least a part of said actuator section (11a), at least a part of said support section (11b, 11c) and at least a part of said spring section (11d, 11e, 11g, 11f), said actuator section (11a) comprising a vibration assembly comprising at least one vibration body (12) and a moved-body interaction portion (13), said vibration body (12) comprising an electromechanical volume (piezoelectric material body 12) attached to a part of said continuous sheet of elastic material (11), said support section (11b, 11c) being attached between said actuator section (11a) and said spring section (11d, 11e, 11g, 11f), wherein said support section (11b, 11c) is connected with at least one fixation point (11h, 11i at protrusions 25a of a lower case 25) via said spring section (11d, 11e, 11g, 11f), wherein said spring section (11d, 11e, 11g, 11f) is elastic, with a spring constant, said method comprising the steps of: - providing a normal force in a vibration direction, transverse to the plane of said continuous sheet of elastic material (11), on said moved-body interaction portion (13) by displacing said fixation point (11h, 11i at protrusions 25a of a lower case 25) in said vibration direction relative to a connection point between said spring section (11d, 11e, 11g, 11f) and said support section (11b, 11c); and - applying alternating voltages (sin ωt and cos ωt voltages at electrodes 12b, 12c) to said electromechanical volume (piezoelectric material body 12), causing said vibration body (12) to perform bending vibrations in said vibration direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 20, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP H09 47045 A) in view of Takizawa (JP H08 322271 A).
Regarding claims 16, 26-28: Takano fails to disclose said support section and said spring section together constitutes a low-pass filter of vibrations between said actuator section and said fixation point.
However, Takizawa (e.g. see §0013, §0026-§0027, figures 1 and 5) teaches said support section (6a, 6b) and said spring section (5a, 5b) together constitutes a low-pass filter of vibrations (low frequency) between said actuator section (2) and said fixation point (9).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator of Takano to include “said support section and said spring section together constitutes a low-pass filter of vibrations between said actuator section and said fixation point” as taught by Takizawa for the purpose of eliminating vibration leaked to the spring in order to obtain the stable drive force (e.g. see §0006 of Takizawa).
Regarding claim 20: Takano fails to disclose said vibration assembly comprises two said vibration bodies, interconnected by said moved-body interaction portion.
	However, Takizawa (e.g. see figures 1 and 5) teaches two said vibration bodies (4a, 4b), interconnected by said moved-body interaction portion (3).
	It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator of Takano to include “two said vibration bodies, interconnected by said moved-body interaction portion” as taught by Takizawa for the purpose of forming a T-shaped driving body in order to generate bending vibration (e.g. see §0012 of Takizawa).
	Regarding claim 24: Takano fails to disclose the further step of: 
- tuning said applied alternating voltages an operation frequency above a lowest natural resonance frequency of the entire electromechanical stator.
	However, Takizawa (e.g. see figures 1 and 5, §0018-§0019) teaches the apparatus at its normal operation performs the further step of: 
- tuning said applied alternating voltages (applying an alternating voltage having a constant phase difference) an operation frequency above a lowest natural resonance frequency (a resonance frequency of a driving body) of the entire electromechanical stator (1).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator of Takano to include “the further step of: 
- tuning said applied alternating voltages an operation frequency above a lowest natural resonance frequency of the entire electromechanical stator” as taught by Takizawa for the purpose of controlling the resonance frequency of the ultrasonic vibrator (e.g. see §0007 of Takizawa)
Since Takano and Takizawa are both from the same field of endeavor (piezoelectric apparatus), the purpose disclosed by Takizawa would have been recognized in the pertinent art of Takano.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (JP H09 47045 A) in view of Shih et al. (U.S. Patent No. 10197565).
Regarding claim 22, Takano does not explicitly disclose said voltage supply is arranged to supply said alternating voltages at an operation frequency at least five times above a frequency of:
		
    PNG
    media_image1.png
    63
    154
    media_image1.png
    Greyscale

where CSP is said spring constant of said spring section and mst is an equivalent lumped mass of said electromechanical stator.
	However, Shih et al (e.g. Equation 1 and lines 24-35 of col. 18) teaches in operation, an alternating voltage may be applied to one electrode to drive piezoelectric layer and the other electrode may be used to detect the resonance frequency. Sensor is capable of detecting shifts in resonance frequency by monitoring the i.sup.th-mode flexural resonance frequency which is related to the effective spring constant, Ke, and effective mass, Me, of the PEPS 100 as shown in Equation 1.		

    PNG
    media_image2.png
    86
    432
    media_image2.png
    Greyscale

Equation 1 of Shih et al. is the same as the equation disclosed by claim 21
		
    PNG
    media_image3.png
    98
    241
    media_image3.png
    Greyscale

where CSP is said spring constant of said spring section and mst is an equivalent lumped mass of said electromechanical stator.
	It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator of Takano to include the relationship between resonant frequency, spring constant and effective mass when ac voltages are applied to electrodes as taught by Equation 1 of Shih et al. for the purpose of monitoring the multimode flexural resonance frequency in order to effectively sense the shifts in resonance frequency (e.g. see lines 25-30 of col. 18 of Shih et al.)
Since Takano and Shih et al. are both from the same field of endeavor (piezoelectric apparatus), the purpose disclosed by Shih et al. would have been recognized in the pertinent art of Takano.
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).


Allowable Subject Matter
Claims 17-19 and 29-32 would be allowable if rewritten to correct the problems in Claim Objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




20 November 2021	

/EMILY P PHAM/Primary Examiner, Art Unit 2837